o
                                                                                     r—t       if) CD




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON^                                         o^
                                                                                         co     ~^y.}_
STATE OF WASHINGTON,                     ]
                                         )      No. 71836-3-1                            3|      5>l
                    Respondent,          ]
                                          )     DIVISION ONE                               o      o^
      v.                                 ]

ANDREW RUSSELL COSBY,                           UNPUBLISHED OPINION


                    Appellant.            )     FILED: September8, 2015


      PER CURIAM. Andrew Cosby appeals the sexual assault protection orders

imposed following his guilty pleas to two counts of first degree child molestation and

one count of second degree child molestation. He contends one of the protection

orders exceeds the maximum allowable term because it expires more than two years

after the completion of his sentence on the predicate offense. But we recently rejected

this argument, holding that the maximum allowable term for a sexual assault protection

order is two years after completion of the longest sentence imposed at sentencing, not

two years after completion of the sentence for the predicate offense. State v. Navarro,

No. 71126-1-1 (Wash. Ct. App. June 29, 2015).

       Cosby also contends, and the State concedes, that all three sexual assault

protection orders must be reduced by his credit for time served. We accept the State's

concession.

       Affirmed in part and remanded in part for correction of the expiration dates of

the sexual assault protection orders.
No. 71836-3-1/2




                  For the court:



                                   ^e^fecfi
                                          7*-



                                   VcS^^^i